DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  i) in (a) “of at least one continuous fibrous reinforcement material” should instead be --of the at least one continuous fibrous reinforcement material--; ii) in (b) “of at least one matrix polymer” should instead be --of the at least one matrix polymer--; iii) in both (B1) and (B2) the recitation of “having a number average…” should instead be --, and having a number average…--; and iv) each recitation of “matrix polymer composition (B)” should instead be --substantially amorphous matrix polymer composition (B)--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “1 to 200°C, above glass transition” should instead be --1 to 200°C above the glass transition--.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  in line four “(A), at least one laminar structure (S)” should instead be --(A), the at least one laminar structure (S)-- ; and in line five “the top and or bottom” should instead be --the tope and/or bottom--.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  “wherein least one” should instead be --wherein the at least one--.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  “prepared by a process” should instead be --prepared by the process--.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities: i) “having carbon-fibre look” should instead be --having a carbon-fibre look--; and ii) “thermoforming a” should instead be --thermoforming the--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 30, it is not clear what is meant by a “carbon-fibre look” and the term appears to be a relative one, the metes and bounds of which are not readily ascertainable. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deitmerg et al. (WO 2016170104 A1; using EPO machine translation for English language citations).
	Regarding claims 16, 18-22 and 28-29, Deitmerg teaches methods of producing thermoplastic fiber composite films/sheets comprising: (i) providing a) at least one thermoplastic molding composition A as matrix, b) at least one layer of reinforcing fibers B, and c) optionally at least one additive C; (ii) bringing components A and B, and optionally C, into contact by inserting or coating B with a viscous or liquid A obtained by heating; (iii) reacting chemically reactive functional groups of A with chemical groups on the surface of B; (iv) an optional shaping step; and (v) allowing the fiber composite material to harden ([0024]-[0032]; [0114]-[0137]).
	Deitmerg teaches that step ii) occurs via impregnation of the fibers B with a melt of thermoplastic A, and is carried out at temperatures of at least 200°C, especially 300-340°C, with a residence time of 10 to 60 seconds and at any preferred pressure including increased pressure of 5-100 bar for 10 to 60 seconds ([0121]; [0124]-[0128]; see Table 4, temperature profile 220-240-300-160°C (instant T1) (claims 16, 18-19)). Deitmerg further teaches the hardening step occurs with the withdrawal of heat ([0136]; see Table 4, temperature profile 80°C (instant T2), pressure of 20 bar for 20s (claims 16, 18 and 20-22).
	Deitmerg teaches the thermoplastic molding composition A comprises amorphous (co)polymers preferably selected from styrene polymers and copolymers [0033]; [0039]-[0040]; [0059]-[0061]; [0065]), having molecular weight Mw from 60,000 to 400,000 g/mol ([0087]), a melt flow rate MVR of 10 to 70 cm3/10 min measured via ISO 1133 ([0089]-[0091]), and a viscosity number VN of 55 to 85 ml/g ([0092]). Deitmerg further teaches the thermoplastic molding composition A is present from 30-95 wt% of the composite ([0035]; [0059]), wherein copolymer A-1 is more than 50 wt% of the matrix ([0059]) and teaches mixtures of styrene-acrylonitrile copolymers with modified a-methyl-styrene-acrylonitrile copolymers comprising (a-methyl)styrene, acrylonitrile, and maleic anhydride ([0078]-[0079]). Deitmerg teaches the reinforcing fibers B are in the form of flat structures and/or continuous fibers ([0096]-[0099]), and are present from 5-70 wt% of the composite material ([0036]; [0094]; vol% =42% [0320]). 
	Regarding claim 23, Deitmerg teaches the method as set forth above and further teaches that A preferably comprises copolymers which include at least 0.1 wt% of functional monomers A-1 which provide chemical reactivity towards chemical groups on the surface of the reinforcing fiber B ([0038]; [0061]; [0068]; [0071]-[0076]), preferably from 0.1 to 3 wt% of said reactive monomers ([0079]-[0082]).
	Regarding claims 24-25, Deitmerg teaches the method as set forth above and further teaches the reinforcing fiber B includes laminate-like or laminar structures ([0096]), including woven or non-crimp fabrics, mats, fleeces, scrims and knitted fabrics ([0097]-[0098]; [0102]), built up in layers ([0097]) preferably of more than two layers ([0150]; [0153]).
	Regarding claim 30, Deitmerg teaches the method as set forth above and teaches making molded parts of the composite ([0133]) by shaping while molten or via cold-forming ([0134]). Additionally Deitmerg teaches the optional inclusion of component C, including black color pigments selected from carbon blacks, etc. ([0111]; [0398]; [0400]; [0402])(instant optional “carbon-fibre look”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Deitmerg et al. (WO 2016170104 A1; using EPO machine translation for English language citations).
Regarding claim 17, Deitmerg teaches the method as set forth in claim 16 above and incorporated by reference herein wherein all recited steps (a)-(f) of claim 17 are met as outlined with respect to claim 16, with the exception of (B). Deitmerg also teaches the recited Mn, MVR and VN of claim 17 as was met with respect to claim 16 (see above). 
Deitmerg teaches the thermoplastic molding composition A (instant (b)) comprises amorphous (co)polymers preferably selected from styrene polymers each having molecular weight Mw from 60,000 to 400,000 g/mol ([0087]), wherein molding composition A is present from 30-95 wt% of the composite ([0035]; [0059]), and teaches mixtures of styrene-acrylonitrile copolymers (instant B1) with a modified a-methyl-styrene-acrylonitrile copolymers (instant B2) comprising (a-methyl)styrene, acrylonitrile, and maleic anhydride ([0078]-[0079]). 
Deitmerg teaches the use of the noted mixture of styrene copolymers but does not specifically teach the styrene-acrylonitrile copolymer (instant B1) present from 60 to 80 wt% of the mixture and the modified a-methyl-styrene-acrylonitrile copolymer (instant B2) present from 20 to 40 wt% of the mixture. However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the relative amounts of each copolymer in the mixture and would have been motivated to do so in order to obtain the desired balance of properties including concentration of reactive functionalities, as well as the resultant MVR, MRI, and VN properties of the composition A ([0085]-[0092]).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
	Deitmerg does not specifically teach the glass transition temperature (Tg) of the thermoplastic composition A (instant B), however a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 26-27, Deitmerg renders obvious the method as set forth in claim 17 above and further teaches the reinforcing fiber B includes laminate-like or laminar structures ([0096]), including woven, non-woven or non-crimp fabrics, mats, fleeces, scrims and knitted fabrics ([0097]-[0098]; [0102]), built up in layers/sandwiches ([0097]) preferably of more than two layers ([0150]; [0153]). Deitmerg teaches component A is processed into granules for use ([0093]) and teaches building up layers of reinforcing fibers B and layers of polymer matrix A, wherein B is selected from the forms noted above including preferably non-crimp or woven fabrics ([0097]-[0098]; [0102]). Deitmerg further teaches applying glass fiber fleece (instant non-woven fabric) to both sides of multilayer (i.e. four) composites (see [0428]-[0429]).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767